Citation Nr: 0408001	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  97-28 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a mental disorder 
as secondary to service-connected residuals of head trauma.

2.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic headaches.

3.  Entitlement to an increased evaluation for chondromalacia 
of the left knee with degenerative joint disease, currently 
rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for chondromalacia 
of the right knee with degenerative joint disease, currently 
rated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
epididymitis, left.

6.  Entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Clayte Binion III, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from October 1973 to December 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision by 
the Salt Lake City, Utah, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was most 
recently before the Board in December 2001.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In written argument received in May 2003, the veteran's 
attorney has essentially requested that the Board remand this 
case to the RO to fulfill certain provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  A review of the claims 
file does in fact reveal that the veteran has not been 
properly notified by VA in specific terms as to the evidence 
which would be needed to substantiate his increased rating 
claims, and whether VA or the veteran is expected to attempt 
to obtain and submit such evidence.  See Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Based on the foregoing, the Board must remand the case in 
order to satisfy VA's duty to notify the veteran.  Further, 
as the veteran last underwent a VA examination of the knees 
in May 2001, the Board finds that the veteran should be 
scheduled for a VA examination in order to ascertain the 
current severity of the veteran's service-connected knee 
disabiities.

As for the claim of entitlement to service connection for a 
mental disorder as secondary to service-connected residuals 
of head trauma, the Board finds that the veteran should be 
scheduled for the appropriate examination to address the 
veteran's contention as to this issue.  38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claims on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).

2.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the nature and etiology of any 
psychiatric disorder that might be 
present.  The examiner should offer an 
opinion, based on a review of the record, 
as to whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that a current psychiatric disorder is 
proximately due to or the result of the 
veteran's service-connected posttraumatic 
headaches, or was aggravated by the 
posttraumatic headaches.  It is 
imperative that the claims file be made 
available to the examiner and reviewed by 
the examiner in connection with the 
examination.

3.  The veteran should be afforded a VA 
examination to identify the nature and 
severity of his disability of the knees.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

4.  Following the aforementioned 
development, the case should again be 
reviewed (including the issue of 
entitlement to TDIU) on the basis of all 
the evidence.  If the benefits sought are 
not granted in full, the veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




